920 F.2d 587
Unempl.Ins.Rep. CCH  15816AThomas BOYES, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health & HumanServices,* Defendant-Appellee.
No. 88-15342.
United States Court of Appeals,Ninth Circuit.
Dec. 4, 1990.

Before:  GOODWIN, Chief Judge, SCHROEDER, FLETCHER, POOLE, NELSON, BEEZER, BRUNETTI, THOMPSON, LEAVY, FERNANDEZ, and RYMER, Circuit Judges.
ORDER
Upon being advised by counsel that the Department of Health and Human Services has issued Boyes an Award Certificate, there is no longer a case or controversy.  Accordingly, the order taking this case en banc is VACATED.


1
It is further ordered that the opinion published at 891 F.2d 224 (9th Cir.), as amended, 901 F.2d 717 (9th Cir.1990) is withdrawn from publication, and neither party shall recover costs on appeal.



*
 Louis W. Sullivan, M.D., Secretary of Health and Human Services, has been substituted for Otis R. Bowen, M.D., pursuant to Fed.R.App.P. 43